—Appeal by the defendant from a judgment of the County Court, Nassau County (Galasso, J.), rendered November 13, 1998, convicting him of assault in the first degree (two counts), burglary in the first degree (three counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions, including those raised in his *434supplemental pro se brief, either are waived by virtue of his waiver of his right to appeal, unpreserved for appellate review, or without merit. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.